I respectfully disagree with the majority as to their ruling on appellant's third assignment of error.
The evidence showed that appellee denied any interest in the vehicles in question, did not know to whom the vehicles belonged, and asserted that the vehicles were abandoned. The evidence further shows that appellee signed a consent form for the search of the vehicles.
Given these undisputed facts, I would hold that appellee had no standing to challenge the search of the vehicles and would sustain appellant's third assignment of error. *Page 505